DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21st, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-43 are rejected under 35  35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 26 and 38:  Claims 26 and 38 have been amended to contain a contradictory statement.  The composition as claimed is “substantially free” of a surfactant.  “Substantially free” as claimed has been interpreted to include no surfactant present.  After 
Two interpretations are possible:
(1) At least some surfactant is required, and that surfactant must have the claimed molecular weight;
(2) No surfactant is required, and the new molecular weight limitations do not apply to an optional ingredient.
For the purposes of further examination interpretation (1) has been addressed on the record with a 35 U.S.C. § 103 rejection and interpretation (2) has been interpreted with a 35 U.S.C. § 102(b) rejection.  All dependent claims are rejected for dependencies on an indefinite independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 26-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,150,021 to Blatter et al.
Regarding claim 26:  Blatter teaches powder coating compositions (Blatter 1:10-15) comprising polymer particles made by precipitation of polyester having a volume-average particle size of under 20 microns (Blatter Figure 1A).  The coating of Blatter does not contain Blatter teaches that the particles are used in electrospray which is a common method of coating metal substrates; for these reasons the intended use limitation is met.  The particles of Blatter are interpreted to read on the precipitated limitation for two reasons.  First, Blatter teaches that the particles condense/precipitate from a dispersion to form spherical particles upon cooling and crosslinking (Blatter 5: 7-20 and 5:47-54); second, the product-by-process limitation of precipitation carries little patentable weight, since a product is not limited by its method of manufacture (MPEP § 2113) but rather the product itself which appears to be substantially identical because it is made from the claimed ingredients in the claimed amounts, has the claimed size and the claimed shape.
“Substantially free of surfactant” as claimed has been interpreted to be inclusive of zero surfactant since substantially free has been indicated to be less than 1,000 ppm in ¶ [0014] of th3e instant PG-PUB 2019/0062589, and 0ppm is encompassed by <1,000ppm.  Blatter does not use surfactant; the limitations directed towards the molecular weight of a non-required surfactant have been given little patentable weight in this interpretation because they limit an ingredient that is not required.
Regarding claims 27-28:  Blatter does not use the claimed components and therefore is free of the claimed components.
Regarding claim 29:  Blatter shows several examples having the claimed particle size (2d in Table 1, 4j and 4k in Table 2).
Regarding claim 30:  Blatter’s particles have a particle size of greater than 3 microns (Blatter Figure 1A).
Regarding claim 31:  Blatter teaches thermoplastic (Blatter 5:20-22) and thermoset (crosslinked; Blatter 5:20-22) polymers.
Regarding claims 32-33:  Blatter teaches polymer particles having a melting point of 120-200oC (Blatter 6:1-5).
Regarding claim 34:  Blatter teaches polyesters (Blatter 5:20-22).
Regarding claim 35:  Blatter teaches other ingredients such as crosslinkers (Blatter 5:35-41).
Regarding claim 36:  Blatter teaches lubricant/flow improver (Blatter 5:37).
Regarding claim 37:  Blatter shows spherical particles (Blatter Figure 1A).
Regarding claim 38:  Blatter teaches powder coating compositions (Blatter 1:10-15) comprising polymer particles made by precipitation of polyester having a volume-average particle size of under 20 microns (Blatter Figure 1A).  The coating of Blatter does not contain bisphenol A or aromatic glycidyl ether compounds.  The limitation “for coating metal substrates” is an intended use (MPEP § 2111.02 II) that has been given little patentable weight because it does not limit the contents of the composition; however Blatter teaches that the particles are used in electrospray which is a common method of coating metal substrates; for these reasons the intended use limitation is met.   Blatter teaches lubricant/flow improver (Blatter 5:37).
“Substantially free of surfactant” as claimed has been interpreted to be inclusive of zero surfactant since substantially free has been indicated to be less than 1,000 ppm in ¶ [0014] of Blatter does not use surfactant; the limitations directed towards the molecular weight of a non-required surfactant have been given little patentable weight in this interpretation because they limit an ingredient that is not required.
Regarding claim 39:  Blatter shows spherical particles (Blatter Figure 1A).  The meet the product-by-process step (MPEP § 2113) of precipitated in that they are particles made from the claimed ingredients, and have the claimed shape and size.
Regarding claim 40:  Blatter shows several examples having the claimed particle size (2d in Table 1, 4j and 4k in Table 2).
Regarding claim 41:  Blatter teaches thermoplastic (Blatter 5:20-22) and thermoset (crosslinked; Blatter 5:20-22) polymers.
Regarding claim 42:  Blatter teaches polyesters (Blatter 5:20-22).
Regarding claim 43:  Blatter teaches other ingredients such as crosslinkers (Blatter 5:35-41).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Patent No. 6,150,021 to Blatter et al. in view of US 2007/0043156 to Mestach et al.
This rejection is an alternative to the 35 U.S.C. § 102(b) rejection above to show that power coating compositions having the claimed size are known in the art to be “substantially free” (i.e. <1,000 ppm) of surfactant having the claimed structures and molecular weights.
Regarding claim 26:  Blatter teaches powder coating compositions (Blatter 1:10-15) comprising polymer particles made by precipitation of polyester having a volume-average particle size of under 20 microns (Blatter Figure 1A).  The coating of Blatter does not contain bisphenol A or aromatic glycidyl ether compounds.  The limitation “for coating metal substrates” is an intended use (MPEP § 2111.02 II) that has been given little patentable weight because it does not limit the contents of the composition; however Blatter teaches that the particles are used in electrospray which is a common method of coating metal substrates; for these reasons the intended use limitation is met.  The particles of Blatter are interpreted to read on the precipitated limitation for two reasons.  First, Blatter teaches that the particles condense/precipitate from a dispersion to form spherical particles upon cooling and crosslinking (Blatter 5: 7-20 and 5:47-54); second, the product-by-process limitation of precipitation carries little patentable weight, since a product is not limited by its method of manufacture (MPEP § 2113) but rather the product itself which appears to be substantially identical because it is made from the claimed ingredients in the claimed amounts, has the claimed size and the claimed shape.
Blatter uses no surfactant and meets the claim language under 35 U.S.C. § 102(b).  However it is unclear whether applicant is requiring at least some surfactant to be present with the contradictory amendments further limiting the molecular weight and structure of an indefinite optional ingredient.  Mestach teaches polymer particles within the claimed particle Mestach ¶ [0016]).  The surfactants of Mestach are taught by bodily incorporation as surfactants that have a number average molecular weight of less than 2,000, one or more hydrophilic groups and one or more hydrophobic groups (Mestach ¶ [0002] e.g. fatty acid soaps, alkyl sulfonates, etc.).  Blatter and Mestach are analogous art in that they are concerned with the same field of endeavor, namely powder coatings made from polymers having the claimed particle size.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a small amount of surfactant such that the surfactant to the composition of Blatter to produce coatings with good water resistance and low extractable amounts (Mestach ¶ [0014]).
Regarding claims 27-28:  Blatter does not use the claimed components and therefore is free of the claimed components.
Regarding claim 29:  Blatter shows several examples having the claimed particle size (2d in Table 1, 4j and 4k in Table 2).
Regarding claim 30:  Blatter’s particles have a particle size of greater than 3 microns (Blatter Figure 1A).
Regarding claim 31:  Blatter teaches thermoplastic (Blatter 5:20-22) and thermoset (crosslinked; Blatter 5:20-22) polymers.
Regarding claims 32-33:  Blatter teaches polymer particles having a melting point of 120-200oC (Blatter 6:1-5).
Regarding claim 34:  Blatter teaches polyesters (Blatter 5:20-22).
Regarding claim 35:  Blatter teaches other ingredients such as crosslinkers (Blatter 5:35-41).
Regarding claim 36:  Blatter teaches lubricant/flow improver (Blatter 5:37).
Regarding claim 37:  Blatter shows spherical particles (Blatter Figure 1A).
Regarding claim 38:  Blatter teaches powder coating compositions (Blatter 1:10-15) comprising polymer particles made by precipitation of polyester having a volume-average particle size of under 20 microns (Blatter Figure 1A).  The coating of Blatter does not contain bisphenol A or aromatic glycidyl ether compounds.  The limitation “for coating metal substrates” is an intended use (MPEP § 2111.02 II) that has been given little patentable weight because it does not limit the contents of the composition; however Blatter teaches that the particles are used in electrospray which is a common method of coating metal substrates; for these reasons the intended use limitation is met.   Blatter teaches lubricant/flow improver (Blatter 5:37).
Blatter uses no surfactant and meets the claim language under 35 U.S.C. § 102(b).  However it is unclear whether applicant is requiring at least some surfactant to be present with the contradictory amendments further limiting the molecular weight and structure of an indefinite optional ingredient.  Mestach teaches polymer particles within the claimed particle size, which are made with under 1% surfactant (Mestach ¶ [0016]).  The surfactants of Mestach are taught by bodily incorporation as surfactants that have a number average molecular weight of less than 2,000, one or more hydrophilic groups and one or more hydrophobic groups (Mestach ¶ [0002] e.g. fatty acid soaps, alkyl sulfonates, etc.).  Blatter and Mestach are analogous art in that they are concerned with the same field of endeavor, namely powder coatings made from polymers having the claimed particle size.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a small amount of Blatter to produce coatings with good water resistance and low extractable amounts (Mestach ¶ [0014]).
Regarding claim 39:  Blatter shows spherical particles (Blatter Figure 1A).  The meet the product-by-process step (MPEP § 2113) of precipitated in that they are particles made from the claimed ingredients, and have the claimed shape and size.
Regarding claim 40:  Blatter shows several examples having the claimed particle size (2d in Table 1, 4j and 4k in Table 2).
Regarding claim 41:  Blatter teaches thermoplastic (Blatter 5:20-22) and thermoset (crosslinked; Blatter 5:20-22) polymers.
Regarding claim 42:  Blatter teaches polyesters (Blatter 5:20-22).
Regarding claim 43:  Blatter teaches other ingredients such as crosslinkers (Blatter 5:35-41).

Claims 29 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,150,021 to Blatter et al. or Blatter in view of Mestach as applied to claims 26 and 38 above.
Regarding claims 29 and 40:  Blatter teaches particles having a size of less than 30 microns (Blatter 5:60-65).  Overlapping ranges are evidence of prima facie obvious.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the particle size in Blatter to under 10 microns within Blatter’s range as claimed.  There is a clear motivation in doing so, namely that Blatter envisions using the particles to coat to a thickness as low as 5 microns (Blatter 6:15) and particle sizes larger than 10 microns would 

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 6-7) received February 24th, 2021.
A) Applicants’ arguments with regard to the 35 U.S.C. § 102(b)/35 U.S.C. § 103 rejections of claims 26-43 as being anticipated by Blatter (USPN 6,150,021) have been considered but have not been found to be persuasive.
1) On page 6 it is argued that Blatter does not teach the invention as claimed for the reason that the composition of Blatter does not contain the amended limitation requiring the surfactant to have a number average molecular weight of <2000 and one or more hydrophilic groups and one or more hydrophobic groups.
In response, this argument is not persuasive for three reasons.
	a) The limitation is indefinite because it is contradictory.  “Substantially free” as claimed is taught in the instant specification to be inclusive of zero (i.e. <1,000 ppm).  It is indefinite whether applicant is trying to claim that at least some surfactant is required, or whether the limitation is non-limiting when there is no surfactant present.
	b) Blatter does not require surfactant.  Blatter meets the limitation as claimed in that since no surfactant is required, the composition is “substantially free” of surfactant as claimed.  The new limitations further limiting the type of surfactant are in effect 
	c) It is routine for a person having ordinary skill in the art to add a small amount of the claimed surfactant to produce particles within the broad claimed size range.  Mestach shows this feature and has been added to show that a person having ordinary skill in the art knows that a small amount of surfactant can be useful in preparing powder polymeric particles whereas a larger amount of surfactant can be detrimental.
2) The arguments that Blatter does not form precipitated particles is not persuasive.  
This argument is not persuasive on two grounds.
First, Blatter appears to precipitate the product in that spherical particles are taught to form with the addition of crosslinking agent and cooling in column 5.  A person having ordinary skill in the art recognizes this separation from the dispersion as a separation process.  The specific argued (but unclaimed) chemicals used and process steps in the present invention have not been read into the breadth of the claimed product-by-process step.
Second, ‘precipitated’ is a product-by-process limitation.  Blatter makes particles having the claimed size and shape, from the claimed ingredients.  The process step of precipitation does not appear to result in any discernible difference, since the end result of a particle having the claimed size, shape and ingredients is present in Blatter as in the claimed invention.  Since the particles in Blatter appear to be substantially identical to the claimed particles, burden shifts to applicant for a showing of substantial difference resulting from precipitation.
3) On pages 6-7 is it argued that dispersion polymerization is a different process than polymerization followed by precipitation.
In response, the argument is a product-by-process argument.  The particles of Blatter, as the particles of the instant invention, are particles having a particle size less than 20 microns and substantially free of bisphenol A.  While it is noted that there may be a difference in the method of preparation, the Office has a preponderance of evidence that the particles of Blatter are substantially identical to the claimed particles because they are made from the claimed ingredients and have the claimed size.  The evidence of record presented on 2/9/2021 is a generic reference showing the difference in polymerization process that does nothing to elucidate a difference between the particles of Blatter and the present invention.  For these reasons the rejections of record have been maintained.
Applicants’ arguments do not apply to independent claim 38, because claim 38 does not require precipitated particles as argued.

Prior Art made of record
	To guide future potential amendments, for applicants’ consideration the instant claimed invention is also substantially identical to USPN 5,464,884 which teaches polymer particles having the claimed size and which are substantially free of BPA and surfactant according to applicants’ definitions.  The breadth of the instant invention reads on substantially any polymeric particles having the claimed particle size and free of BPA/surfactant.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767